DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

Claims 1, 2, 3, and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over EIMORI (US 2002/0056913, hereinafter Eimori) in view of  Fucsko et al. (US 2005/0061768, hereinafter Fucsko) and further in view of Behr et al. (US 6,492,309, hereinafter Behr).
            With respect to claim 1, Eimori discloses providing an assembly (fig. 2) having a first silicon-dioxide-containing-material (2) and a second silicon-dioxide-containing-material (3); the first silicon-dioxide-containing-material having a higher concentration of dopant therein than does the second silicon-dioxide-containing-material (para 0056; 
           Eimori does not explicitly disclose that the etching mixture comprises of a second acid and a solvent comprising one or more organic substances selected from the group consisting of esters, ethers and mixtures thereof; the second acid having a pKa of less than about 5.
In an analogous art, Fucsko discloses that the etching mixture comprises of a second acid and a solvent comprising one or more organic substances (para 0028; organic solvent); the second acid having a pKa of less than about 5 (para 0028; carboxylic acid e.g. butanoic acid has pka less than about 5). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
Eimori/Fucsko does not explicitly disclose that the organic solvent comprising one or more organic substances selected from the group consisting of esters, ethers and mixtures thereof.
In an analogous art, Behr discloses that the organic solvent comprising one or more organic substances selected from the group consisting of esters, ethers and mixtures thereof (Col. 6; lines 50-55; ethers).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko’s method by adding 
With respect to claim 2, Eimori discloses wherein the first and second silicon-dioxide-containing-materials are adjacent one another (layers 2 and 3 are adjacent), and comprising an abrupt interface where the second silicon-dioxide-containing-material joins to the first silicon-dioxide-containing-material (fig. 2).
With respect to claim 3, Eimori discloses wherein the first and second silicon-dioxide-containing-materials are adjacent one another (layers 2 and 3 are adjacent), and comprising a gradient of the concentration of the dopant from the second silicon-dioxide-containing-material to the first silicon-dioxide-containing-material (para 0063; gradient of the concentration of silicon dioxide more concentration closer to 1 and gradually decreasing).
With respect to claim 8, Eimori discloses wherein said dopant includes one or more of boron, phosphorus and arsenic (para 0056; boron B or phosphorus P).
With respect to claim 9, Eimori discloses wherein the concentration of the dopant within the first silicon-dioxide-containing-material is within a range from about 0.5 wt% to about 10 wt%; and wherein the concentration of the dopant within the second silicon-dioxide-containing-material is within a range from about 0 wt% to about 1 wt% (para 0056 and 0063; the order of the lower silicon dioxide films 2a, 2b and 2c is the same as the decreasing order of the respective impurity concentrations of the lower silicon dioxide films 2a, 2b and 2c; that is, the impurity concentrations of the first lower silicon dioxide film 2a is the highest, that of the second lower silicon dioxide film 2b is the second highest, and that of the third lower silicon dioxide film 2c is the lowest; The 
 
With respect to claim 10, Eimori discloses wherein said dopant includes boron and phosphorus (para 0056; boron B and phosphorus P).
With respect to claim 11, Eimori discloses wherein the concentration of the dopant within the first silicon-dioxide-containing-material is within a range from about 0.5 wt% to about 10 wt%; and wherein the concentration of the dopant within the second silicon-dioxide-containing-material is within a range from about 0 wt% to about 1 wt% (para 0056 and 0063; the order of the lower silicon dioxide films 2a, 2b and 2c is the same as the decreasing order of the respective impurity concentrations of the lower silicon dioxide films 2a, 2b and 2c; that is, the impurity concentrations of the first lower silicon dioxide film 2a is the highest, that of the second lower silicon dioxide film 2b is the second highest, and that of the third lower silicon dioxide film 2c is the lowest; The upper silicon dioxide film 3 is either doped in the impurity concentration lower than that of the lower silicon dioxide film 2, or the same is not doped at all. The concentration of dopant in layer 3 can be 0 and the conencentration of dopant in layer 2 is higher that layer 3 i.e. it can be 0.5% to 10%). 
With respect to claim 12, Eimori does not explicitly disclose that wherein the pKa of the second acid is less than 0.
In an analogous art, Fucsko discloses that wherein the pKa of the second acid is less than 0 (para 0034; second acid can be HCL, wherein the pka value of HCL is -6.3). 
With respect to claim 13, Eimori does not explicitly disclose wherein the pKa of the second acid is less than -2.
In an analogous art, Fucsko discloses wherein the pKa of the second acid is less than -2 (para 0034; second acid can be HCL, wherein the pka value of HCL is -6.3). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 14, Eimori does not explicitly disclose wherein the second acid includes one or more carboxylic acid-containing compositions.
In an analogous art, Fucsko discloses wherein the second acid includes one or more carboxylic acid-containing compositions (para 0028; carboxylic acid). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 15, Eimori does not explicitly disclose wherein the second acid includes one or more inorganic acids.
In an analogous art, Fucsko discloses wherein the second acid includes one or more inorganic acids (para 0034; HCL). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 
With respect to claim 16, Eimori/Fucsko does not explicitly disclose that wherein the second acid includes one or more of acetic acid, benzoic acid, formic acid, chloroacetic acid, dichloroacetic acid, oxalic acid, fluoroacetic acid, difluoroacetic acid, trifluoracetic acid and trichloroacetic acid.
In an analogous art, Behr discloses that wherein the second acid includes one or more of acetic acid, benzoic acid, formic acid, chloroacetic acid, dichloroacetic acid, oxalic acid, fluoroacetic acid, difluoroacetic acid, trifluoracetic acid and trichloroacetic acid (C0ol 6; lines 50-55).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko’s method by adding Behr's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claims 17 and 18, Eimori does not explicitly disclose wherein the second acid includes one or more of HBr, HCI, HCIO4, H2SO4, H3PO4, HNO3, HNO2, H2Cr04, CH3SO3H and CF3SO3H.
In an analogous art, Fucsko discloses wherein the second acid includes HCI (para 0034; HCL). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method and system by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 19, Eimori/Fucsko does not explicitly disclose wherein the one or more organic substances include one or more of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol dibutyl ether, dioxane, tetrahydrofuran, ethylene glycol methyl ether acetate, ethylene glycol monoethyl ether acetate, ethylene glycol monobutyl ether acetate and propylene glycol monomethyl ether acetate.
In an analogous art, Behr discloses wherein the one or more organic substances include one or more of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol dibutyl ether, dioxane, tetrahydrofuran, ethylene glycol methyl ether acetate, ethylene glycol monoethyl ether acetate, ethylene glycol monobutyl ether acetate and propylene glycol monomethyl ether acetate (Col. 11; lines 10-25). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko’s method by adding Behr's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 20, Eimori does not explicitly disclose wherein a temperature of the mixture during the etching is within a range from about 5°C to about 95°C.
In an analogous art, Fucsko discloses wherein a temperature of the mixture during the etching is within a range from about 5°C to about 95°C (para 0033; etching temperature 86 degree C). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method and system by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 21, Eimori does not explicitly disclose wherein a temperature of the mixture during the etching is within a range from about 20°C to about 70°C.
In an analogous art, Fucsko discloses wherein a temperature of the mixture during the etching is within a range from about about 20°C to about 70°C (para 0033; etching temperature adjusted based on solvent and pressure). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method and system by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 

 Claims 5-7  are rejected under 35 U.S.C. 103 as being unpatentable over EIMORI/Fucsko/Behr and furhter in view of Yates (US 2002/0139387, hereinafter Yates).
With respect to claim 5, Eimori/Fucsko/Behr does not explicitly disclose wherein the mixture includes:a concentration of the hydrofluoric acid within a range from about 0.5 vol% to about 10 vol%;a concentration of the one or more organic substances within a range from about 40 vol% to about 99 vol%; and a concentration of the second acid within a range from about 0.5 vol% to about 50 vol%.
In an analogous art, Yates discloses wherein the mixture includes:
a concentration of the hydrofluoric acid within a range from about 0.5 vol% to about 10 vol%;a concentration of the one or more organic substances within a range from about 40 vol% to about 99 vol%; and a concentration of the second acid within a range from about 0.5 vol% to about 50 vol% (para 0038).

With respect to claim 6, Eimori/Fucsko/Behr does not explicitly disclose
wherein the mixture further includes water to a concentration of no greater than about 10 vol%.
	In an analogous art, Yates discloses wherein the mixture further includes water to a concentration of no greater than about 10 vol% (para 0038).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucsk/Behr’s method by adding Yates's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 7, Eimori/Fucsko/Behr does not explicitly disclose
Wherin he concentration of the second acid is within a range from about 0.5 vol% to about 10 vol%; and the concentration of the one or more organic substances is within a range from about 80 vol% to about 99 vol%.
In an analogous art, Yates discloses Wherin he concentration of the second acid is within a range from about 0.5 vol% to about 10 vol%; and the concentration of the one or more organic substances is within a range from about 80 vol% to about 99 vol% (para 0038). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucsk/Behr’s method by . 

Claims  22-24 and 25, 26 and 28  are rejected under 35 U.S.C. 103 as being unpatentable over Eimori/Fucsko and furhter in view of Wang et al. (US 9,893,083, hereinafter Wang).
With respect to claim 22, Eimori discloses a method of forming an integrated assembly (fig. 3), comprising: providing a construction (fig. 3) comprising a first silicon-dioxide-containing-material (2) under a second silicon-dioxide-containing-material (3); the first silicon-dioxide-containing-material being more heavily doped (para 0056; film 2 is relatively highly doped than film 3) with one or more of phosphorus, boron and arsenic than the second silicon-dioxide-containing-material (para 0056; boron and phosphorus); etching into the first and second silicon-dioxide-containing-materials to form an opening (fig. 3), the opening having a tapered sidewall along the first silicon-dioxide-containing-material (tapered sidewall of layer 2); etching the first the silicon dioxide material with an etch selective relative to the second silicon dioxide-containg material (para 0128; etching layer 2 at higher etching rate than layer 3)using etch mixture comprising hydrofluoric acid (para 0128; etching using HF).
Eimori does not explicitly disclose straightening the tapered sidewall with the selective etching.
In an analogous art, Wang discloses straightening the tapered sidewall with the selective etching (fig. 5 and 6).

Eimori/Wang does not explicitly dislcoe that the etch using a mixture comprising hydrofluoric acid, a second acid and an organic solvent; the second acid having a pKa of less than about 5.
In an analogous art, Fucsko discloses that the etching mixture comprises of a second acid and a solvent comprising one or more organic substances (para 0028; organic solvent); the second acid having a pKa of less than about 5 (para 0028; carboxylic acid e.g. butanoic acid has pka less than about 5). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
	With respect to claims 23 and 24,Eimori discloses wherein the concentration of the dopant within the first silicon-dioxide-containing-material is within a range from about 0.5 wt% to about 10 wt%; and wherein the concentration of the dopant within the second silicon-dioxide-containing-material is within a range from about 0 wt% to about 1 wt% (para 0056 and 0063; the order of the lower silicon dioxide films 2a, 2b and 2c is the same as the decreasing order of the respective impurity concentrations of the lower silicon dioxide films 2a, 2b and 2c; that is, the impurity concentrations of the first lower silicon dioxide film 2a is the highest, that of the second lower silicon dioxide film 2b is the second highest, and that of the third lower silicon dioxide film 2c is the lowest; The 
With respect to claim 25, Eimori does not explicitly disclose that wherein the pKa of the second acid is less than 0.
In an analogous art, Fucsko discloses that wherein the pKa of the second acid is less than 0 (para 0034; second acid can be HCL, wherein the pka value of HCL is -6.3). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 26, Eimori does not explicitly disclose wherein the pKa of the second acid is less than -2.
In an analogous art, Fucsko discloses wherein the pKa of the second acid is less than -2 (para 0034; second acid can be HCL, wherein the pka value of HCL is -6.3). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori’s method by adding Fucko's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 28, Eimori does not explicitly disclose wherein the second acid includes one or more of HBr, HCI, HCIO4, H2SO4, H3PO4, HNO3, HNO2, H2Cr04, CH3SO3H and CF3SO3H.
In an analogous art, Fucsko discloses wherein the second acid includes HCI (para 0034; HCL). Therefore, it would have been obvious to one skilled in the art before . 
Claims  27, 29 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Eimori/Fucsko/Wang and furhter in view of Wang et al. (US 9,893,083, hereinafter Wang).
With respect to claim 27, Eimori/Fucsko/Wang does not explicitly disclose that wherein the second acid includes one or more of acetic acid, benzoic acid, formic acid, chloroacetic acid, dichloroacetic acid, oxalic acid, fluoroacetic acid, difluoroacetic acid, trifluoracetic acid and trichloroacetic acid.
In an analogous art, Behr discloses that wherein the second acid includes one or more of acetic acid, benzoic acid, formic acid, chloroacetic acid, dichloroacetic acid, oxalic acid, fluoroacetic acid, difluoroacetic acid, trifluoracetic acid and trichloroacetic acid (C0ol 6; lines 50-55).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko’s method by adding Behr's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 29, Eimori/Fucsko/Wang does not explicitly disclose wherein the one or more organic substances include one or more of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol dibutyl ether, dioxane, tetrahydrofuran, ethylene glycol methyl ether acetate, ethylene glycol monoethyl ether 
In an analogous art, Behr discloses wherein the one or more organic substances include one or more of ethylene glycol dimethyl ether, ethylene glycol diethyl ether, ethylene glycol dibutyl ether, dioxane, tetrahydrofuran, ethylene glycol methyl ether acetate, ethylene glycol monoethyl ether acetate, ethylene glycol monobutyl ether acetate and propylene glycol monomethyl ether acetate (Col. 11; lines 10-25). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko/Wang’s method by adding Behr's limitation in order to improve the etching process in semiconductor manufacturing process. 
With respect to claim 30, Eimori/Fucsko/Wang does not explicitly disclose
wherein the organic solvent includes propylene glycol monomethyl ether acetate.
	In an analogous art, Behr discloses wherein the organic solvent includes propylene glycol monomethyl ether acetate (Col. 11; lines 10-20).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Eimori/Fucko/Wang’s method by adding Behr's limitation in order to improve the etching process in semiconductor manufacturing process. 
	Claims 31-40 have been allowed.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816